EXHIBIT 10.25(f) Supplemental Agreement No. 6 to Purchase Agreement No. 2484 between The Boeing Company and Continental Airlines, Inc. Relating to Boeing Model 787 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of October 22, 2008, by and between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Customer); WHEREAS, the parties hereto entered into Purchase Agreement No. 2484 dated December 29, 2004 (the Purchase Agreement), as amended and supplemented, relating to Boeing Model 787 aircraft (the Aircraft); WHEREAS,
